Landon, J., (concurring.)
Gray v. Canal Co., 5 Abb. N. C. 131, was in-every respect like the present case, except that the Delaware & Hudson Canal.Company was a Hew York corporation, doing business in Vermont, as well as in this state, and having, as required by the Vermont law, an agent in that state, upon whom legal process could be there served, whereas this defendant is a. Vermont corporation, doing business in this state as well as in Vermont, and having agents here upon whom.legal process can be served. This distinction,, however, is not material. In the case cited, full faith and credit were given to the judgment of the Vermont justice’s court. Assuming that the justice’s-court of Vermont had made the proper service of its process so as to acquire jurisdiction of the rem against the Hew York owner of it, it followed then, as-it follows now, that the courts of this state must give the same faith and credit—that is, the same effect—to the Vermont judgment that the courts of that state would give it. But it appears that the case of Towle v. Canal Co.,. reported in 57 Vt. 622, came before the supreme court of that state in 1878, upon appeal by the Delaware & Hudson Canal Company, in a case precisely like-Gray’s Case, cited above, except that the Hew York creditor of the company appeared in the justice’s court on the return-day of the writ. The supreme court, reversed the judgment of the court below. Ho opinion is reported. The report states: “ This case is published in this volume, [eight years after the decision,]! as it appears that similar suits are being brought. It was sent to the reporter by Royoe, C. J., on the request of Veazey, J.” We thus have the opinion-of the highest court of Vermont that such judgments upon trustee process-rendered in the inferior courts of that state, in favor of Hew York creditors who have no cause or excuse to leave their own forum, except the single one-that the Vermont laws give a right and remedy to creditors which the Hew York laws do not, will be reversed if appealed by the party charged as a trustee. This defendant, therefore, did not pay the judgment in Vermont, because it could not escape payment, but because it did not choose to resort to-the means open to it to escape it. In this case the subject-matter and the parties were all within this state, and it was fitting that their rights should be-adjudged by our courts, under our laws. One of the parties went to Vermont, and procured from an inferior court a judgment against the others, which apparently gave him a right unknown to our laws. We have every reason to-believe that the highest court of that state would, upon appeal, declare the-judgment unauthorized. In such a case, we do not think we are required, to-the prejudice of our citizens under our laws, to give any effect to the Vermont judgment. Concurring with the presiding justice, except that no opinion is expressed respecting the requirements of the Vermont statutes as to service-of trustee process upon non-residents of that state, I advise a reversal.